Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-1995

Whittle v Local 641
Precedential or Non-Precedential:

Docket 94-5334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Whittle v Local 641" (1995). 1995 Decisions. Paper 141.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/141


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 94-5334


             MICHAEL J. WHITTLE; JAMES CALANDRILLO,
                                             Appellants

                                V.

       LOCAL 641, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
        CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,
              AFL-CIO; YELLOW FREIGHT SYSTEM, INC.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                    (D.C. Civil No. 91-04235)


                      Argued January 12, 1995

        Before:   COWEN, NYGAARD and ALITO, Circuit Judges


                   ORDER VACATING PRIOR OPINION




          It is ordered that the opinion and judgment, having

been mistakenly refiled on May 19, 1995 be vacated and amended as

reflected in the attached opinion.

                                         BY THE COURT



                                     \s\ Richard L. Nygaard


                                            Circuit Judge

Dated: May 24, 1995